 1
 2
 3
 4
 5
 6
 7
 8                                    UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
11   PETER STROJNIK SR.,                                  )   Case No.: 1:19-cv-01097 LJO JLT
                                                          )
12                   Plaintiff,                           )   ORDER TO THE PARTIES TO SHOW CAUSE
                                                          )   WHY SANCTIONS SHOULD NOT BE IMPOSED
13           v.                                           )   FOR THE FAILURE TO COMPLY WITH THE
14   BRE NEWTON HOTELS PROPERTY                           )   COURT’S ORDERS AND TO PROSECUTE THIS
     OWNER, LLC.,                                         )   ACTION
15                                                        )
                     Defendant.                           )
16
17           On August 12, 2019, the plaintiff initiated this action related to alleged violations of the

18   Americans with Disabilities Act. (Doc. 1) The Court issued the summons on August 13, 2019 (Doc. 3)

19   and its order setting the mandatory scheduling conference to occur on November 1, 2019 (Doc. 4). In

20   September, the Court granted a stipulation of the counsel to allow the defense additional time to file a

21   responsive pleading (Doc. 8). Despite this, the defense has not filed a responsive pleading. Likewise,

22   despite that the mandatory joint scheduling conference report was due on October 25, 2019 (Doc. 4 at

23   2), the parties failed to file it. Therefore, the Court ORDERS,

24           1.      No later than November 15, 2019, the parties SHALL show cause why sanctions, up

25   to and including dismissal of the action and/or the entry of default, should not be imposed for the

26   failure of the defendant to file a responsive pleading, the failure of the plaintiff to seek default and the

27   failure of the plaintiff to prosecute this action.

28           2.      Due the failure of the defendant to file a responsive pleading and the parties’ failure to

                                                              1
 1   file a joint scheduling conference report, the scheduling conference is CONTINUED to December
 2   11, 2019 at 9:00 a.m.
 3            The parties are advised that the failure to comply will result in sanctions as set forth
 4   above.
 5
 6   IT IS SO ORDERED.
 7      Dated:      October 29, 2019                          /s/ Jennifer L. Thurston
 8                                                     UNITED STATES MAGISTRATE JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                        2
